UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

NO. 1 : 1 8-CR-00092-MR-DLH

UNITED STATES OF AMERICA )
) MOTION TO CONTINUE
v. ) DOCKET CALL/ TRIAL
)
JAMES E. MACALPINE, )
Defendant. )

The Defendant, through the undersigned “standby counsel,” Without objection
from the Assistant United States Attomey, hereby moves to continue the above-scheduled
matter, currently set for Docket Call/Trial on November 7, 2019 at 9:00 a.m. In support
of this motion, the Defendant states the following:

1. That the Defendant was Indicted on August 8, 2018 and charged with
Attempting to Evade or Defeat Tax by Evasion of Payment (26 U.S.C. § 7201) and
Interference with the Administration of Internal Revenue Laws (26 U.S.C. § 7212).
Thereafter, on August 10, 2018, he had his Initial Appearance before the Honorable
Dennis Lee Howell, U.S. Magistrate Judge. He was advised then of his counsel rights
and elected to proceed pro se, and requested and was denied standby counsel. He was
ordered released on conditions pending trial that same date. Also on August 10, 2018,
Judge Howell issued an oral order granting a continuance pursuant to 18 U.S.C. §
3161(c)(2), moving the Docket Call/Trial from September 4, 2018 at 9:00 a.m. to
November 7, 2018 at 9:00 a.m.

2. That on September 14, 2018, the Court held a Motions Hearing regarding
motions filed by both parties, with Judge Howell later denying both motions by written
Order on September 19, 2018. A Pretrial Release Violation Hearing was held on October
24, 2018 before the Honorable David C. Keesler, U.S. Magistrate Judge, which resulted

in a violation being found, but no revocation of conditions of pretrial release.

1
Case 1:18-cr~00092-I\/|R-WCI\/| Document 28 Filed 11/01/18 Page 1 of 4

Additionally, the Govemment hand delivered discovery to the Defendant at that hearing
(they had previously sent him a letter on August 17, 2018 advising him on how to pick up
discovery) and the Court ordered the appointment of standby counsel. The undersigned
was assigned the role of standby counsel for the Defendant on Monday, October 29, 2018
and was able to pick up discovery in this case on Tuesday afternoon, October 30, 2018.
Discovery consists of three CDs, one of which contains phone calls and voicemails, and
the other two that contain a total of 15,317 pages of discovery.

3. Upon receiving my appointment as standby counsel, I immediately
reached out to contact the Defendant on October 29, 2018, We were able to talk by
phone on Tuesday evening, October 30, 2018 and we were able then to schedule our first
in-person meeting for Friday morning, November 2, 2018. An earlier meeting Was not
possible due to the Defendant’s work schedule. During our phone call, I was able to
give a “big picture” overview of the role of standby counsel and ask questions to
determine the extent of trial preparation accomplished to date. It was my assessment that
the Defendant did not fully understand the total amount of and areas of preparation
necessary to conduct a jury tn'al in federal criminal court and it will be my goal during
tomorrow’s meeting to cover issues related to proposed voir dire, proposed instructions,
and how evidence is presented and what evidence to present. The latter Will be in general
terms only because neither the Defendant nor I have had a chance to review the
voluminous discovery we have both recently received.

4. On Wednesday afternoon, October 31, 2018, Assistant United States
Attorney Daniel Bradley, the prosecutor in this matter, advised me that a case slated for
trial before the Defendant’s trial had dropped out and that we would be starting the
Defendant’s trial the week of November 7, 2018. I discussed the foregoing matter and
issues by phone with the Defendant later that evening and the Defendant agreed that we
would need a continuance to at least the Court’s next trial calendar to be properly
prepared for trial. Last night, I contacted Mr. Bradley to advise him of our desire to seek

2
Case 1:18-cr-00092-I\/|R-WCI\/| Document 28 Filed 11/01/18 Page 2 of 4

a continuance and he indicated the Government would have no objection to such a
motion,

5. The parties presently have a Pretrial Conference scheduled with the Court
on Tuesday, November 6, 2018 at 2:00 p.m. lt is the desire of the parties that the Pretrial
Conference still be held at that time. My review of the Docket Sheet reveals that the
Government’S Motion in Limine,filed on September 26, 2018, remains to be resolved by
the Court. From what I understand of the posture of the parties in this case, resolution of
that motion could dramatically affect the preparation of a defense in this matter.

6. The undersigned counsel submits that the granting of this motion to
continue could possibly result in the savings of limited judicial resources through the
smoother progression to completion of this matter. The additional time requested would
be required to provide the undersigned “standby counsel” and the Defendant the time
necessary to prepare for a trial and provide the Defendant with effective “standby
counsel.” The ends of justice served by the granting of this motion outweigh the interests
of the public and the Defendant in a speedy trial.

WHEREFORE, the Defendant, through “standby counsel” and without objection
from the Government, requests that his Docket Call/Trial, presently scheduled for the
November 7, 2018 Docket Call of criminal court be continued to one of the Court’s later
terms of criminal court. Further, that the presently scheduled Pretrial Conference,

scheduled for Tuesday, November 6, 2018 at 2:00 p.m., be held as previously planned.
Respectfully submitted, this the 1St day of November, 2018.

NUNLEY & ASSOCIATES, P. L. L. C.

 

Robe/rt E. Nunley

Standby Counsel for Defendant
P. O. Box 111

Green Mountain, NC 28740
(919) 616-8545

3
Case 1:18-cr-00092-I\/|R-WCI\/| Document 28 Filed 11/01/18 Page 3 of 4

North Carolina Bar # 25905
marinejudge@gmail.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF upon:

Daniel V. Bradley

Assistant United States Attorney for the Westem District of North Carolina
United States Attorney’s Office

Federal Courthouse

100 Otis Street

Asheville, NC 28801

Additionally, a copy of the foregoing was served on the Defendant via email this date and
a copy will be hand-delivered to the Defendant tomorrow morning.

Respectfully submitted, this the 1st day of November, 2018,

apa/fw

Koben E. Nunley
Standby Counsel for Defendan

4
Case 1:18-cr-00092-I\/|R-WCI\/| Document 28 Filed 11/01/18 Page 4 of 4

